                 Case 2:20-cv-00400-RAJ Document 13 Filed 06/25/20 Page 1 of 1




 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 5
     GORDON SMISSAERT,
 6
                                 Plaintiff,            Case No. C20-400 RAJ
 7
            v.                                         ORDER GRANTING
 8                                                     EXTENSION OF TIME TO FILE
     COMMISSIONER OF SOCIAL                            ANSWER AND DENYING
 9                                                     REQUEST FOR INDEFINITE
     SECURITY,
                                                       EXTENSION
10
                                 Defendant.
11
            This matter is before the Court on Defendant’s motion for extension of time to file
12 the answer. Dkt. 11. In addition to a 28-day extension of time, Defendant seeks

13 permission to dispense with further motions for extensions of time and instead file status
     reports every 28 days “until the certified administrative record becomes available.” Dkt.
14
     11-1. Based on the extraordinary circumstances caused by the COVID-19 pandemic, the
15
     Court GRANTS an extension of time to file the answer. However, the Court DENIES
16 Defendant’s request for an extension with no definite end.

17          Accordingly, it is hereby ORDERED that Defendant shall have until July 21,
     2020, to file an answer. If Defendant is unable to file the answer by that date, he shall
18
     file another motion for extension.
19
            DATED this 25th day of June, 2020.
20

21                                                     A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23




     ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER AND
     DENYING REQUEST FOR INDEFINITE EXTENSION - 1
